HAHN, J.
After verdict for plaintiffs, heard on motion of defendants for a new trial based on the usual grounds.
This is an action brought to recover the amount of a deposit paid by the plaintiffs on account of the purchase of real estate from the defendants.
For plaintiffs: Robinson & Robinson.
For defendants: Frank H. Beilin.
A consideration of the evidence leads to the conclusion that the defendants were ready and willing to sell the property substantially in accordance with the terms of the contract. The plaintiffs raise certain rather immaterial questions as to the details of the contract of purchase which they claim tend to excuse them from paying for the real estate and carrying out the contract in accordance with its terms.
The weight of the evidence is to the effect that defendants were ready and willing to carry out the contract, therefore the verdict for the plaintiffs is against the evidence and the weight thereof.
Motion of defendants for a new trial is granted.